AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations

 

Sheet l
UNITED STATES DISTRICT CoURT
Westem District of Arkansas
UNITED STATES OF AMERICA Judgment in a Criminal Case
V. (For Revocation of Probation or Supervised Release)
AUGUST CHARLES DEFOE Case No. 5218CR50001-001
USM No. 11915-029
Jose Manuel Alfaro
THE DEFENDANT: Defendant s Attomey

Mandatory Condition- New

X admitted guilt to violation of condition(s) Law Violation

of the tenn of supervision.

\:l Was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 Mandatory Condition: New Law Violation-Sexual Assault Z“d Degree 5/12/2018
The defendant is sentenced as provided in pages 2 through 5 4 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

[j The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all flnes, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 304 February 14, ZU

  
   
 

Defendant’s Year of Birth: 1978

City and State of Defendant’s Residence:
Bella Vista,l\rkansas

; imcl .- L. BonsQ.S. District Judgei¢
` Name and Title of Judge

f¢i')rv? Lf, )°li

 

AO 245D (Rev. l l/ 16) Judgment in a Criminal Case for Revocations

Sheet 2_ Irnprisonment

 

Judgment _~ Page 2 of 5

DEFENDANT: AUGUST CHARLES DEFOE
CASE NUMBERZ 5:18CR50001-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
fourteen (14) months, with credit for time served since January 10, 2019. This term of imprisonment shall be
consecutive to any state sentence.

IE The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant be placed at FMC Fort Worth if he meets the requirements of the Bureau of Prisons to
be placed at that facility.

X The defendant is remanded to the custody of the United States Marshal.

\:l The defendant shall surrender to the United States Marshal for this district:
\:I at [:] a.m. [:] p.m. on
\:I as notified by the United States Marshal.

\:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
\:I before_2 p.m. on
\:I as notified by the United States Marshal.
m as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

with a certified copy of this judgment

UNITED STATES MARSHAL

By
DEPUTY UNITED STATES MARSHAL

 

AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations
Sheet 3 _ Supervised Release

 

Judgment-Page 3_ of 5
DEFENDANTZ AUGUST CHARLES DEFOE
CASE NUMBERZ 5218CR50001-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: two (2) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicablej
5. |] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. |] You must participate in an approved program for domestic violence. (check if applicable)

N»_

:“

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

 

 

AO 245D (Rev. l 1/16) Judgment in a Criminal Case for Revocations

Sheet 3A_ Supervised Release

 

Judgment-Page 4 of 5

DEFENDANT: AUGUST CHARLES DEFOE
CASE NUMBER: 5:18CR50001-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior While on supervision and identify the minimum tools needed
by probation officers to keep inforrned, report to the court about, and bring about improvements in your conduct and condition.

l.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions &om the court or the probation officer about how
and When you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change Where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your Work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least lO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change. _

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person Without first getting the
permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous Weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
Without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply With that instruction. The probation officer may contact
the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Ooly

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me With a written copy of this
judgment containing these conditions. F or further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature v 7 Date

AO 245D (Rev. l1/16) Judgment in a Criminal Case for Revocations
' Sheet 3D_ Supervised Release

ludglnent_Page j 5 of 5
DEFENDANTZ AUGUST CHARLES DEFOE
CASE NUMBERI 5218CR50()0l-()Ol

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant must participate in and successfully complete a program of testing and treatment for substance abuse.

2. The defendant is prohibited from the use of alcohol and is prohibited from entering bars, tavems, or other establishments
whose primary source of income is derived from the sale of alcohol.

3. The defendant must participate in a mental health evaluation and/or treatment program. He must take all medications
prescribed to him by a licensed psychiatrist or physician.

4. The defendant will submit to a search of his person, residence, adjacent structures, office or vehicle conducted by a United
States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation; he shall warn
any other residents that the residence or vehicle may be subject to searches pursuant to this condition. This condition may
be invoked with or without the assistance of law enforcement, including the U.S. Marshals Service.

 

